Citation Nr: 0629115	
Decision Date: 09/14/06    Archive Date: 09/20/06

DOCKET NO.  05-02 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

J. T. Sprague, Law Clerk


INTRODUCTION

The veteran had verified active guerrilla service and Regular 
Philippine Army service from February 1945 to June 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Manila, Republic of the Philippines.


FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the appellant's claim has been obtained by the RO, and the RO 
has notified her of the type of evidence needed to 
substantiate her claim.

2.  There is no competent medical evidence suggesting an 
etiological relationship between the cause of the veteran's 
death and his period of active service. 


CONCLUSION OF LAW

The criteria for entitlement to service connection for the 
cause of the veteran's death have not been met.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1131, 1310, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310, 3.312 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the appellant under the Veterans 
Claims Assistance Act of 2000 (VCAA).  A VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  Pelegrini v. Principi (Pelegrini II), 18 Vet. 
App. 112 (2004).  

VA has made all reasonable efforts to assist the appellant in 
the development of her claim, has notified her of the 
information and evidence necessary to substantiate the claim 
and has fully disclosed the government's duties to assist 
her.  In an October 2003 letter, the appellant was notified 
of the information and evidence needed to substantiate and 
complete her claim.  The appellant was specifically informed 
as to what evidence she was to provide and to what evidence 
VA would attempt to obtain on her behalf. 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002). 

In this case, the Board finds that the appellant was fully 
notified of the need to give VA any evidence pertaining to 
her claim. The October 2003 letter advised the appellant to 
let VA know of any information or evidence in her possession 
which would aid in the substantiation of her claim.  

VCAA notice was provided by the RO prior to the transfer and 
certification of the appellant's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b). The appellant 
has been provided with every opportunity to submit evidence 
and argument in support of her claim and to respond to VA 
notices. 

The appellant was not notified of evidence necessary to 
establish both a disability rating and an effective date of 
any rating should service connection indeed be granted for 
her claim as is required per recent United States Court of 
Appeals for Veterans Claims (Court) precedent.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Per 
the same precedent, however, adjudication on the appellant's 
claim will be without prejudice to the appellant if the 
decision results in a denial of service connection.  Id.  As 
this claim results in a denial of service connection, there 
will be no prejudice to the appellant in rendering a final 
decision.

The VCAA places an enhanced duty on VA to assist claimants in 
obtaining evidence needed to substantiate a claim. 38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the RO 
has obtained all existing medical records identified by the 
appellant.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2), 
(3).  For the reasons set forth above, and given the facts of 
this case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the appellant. 38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).

Legal Criteria

Applicable law provides that service connection will be 
granted if it is shown that the veteran had a disability 
resulting from an injury experienced or a disease contracted 
in the line of duty, or for aggravation in the line of duty 
of a preexisting injury or disease, in the active military, 
naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.  That an injury or disease occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity. 38 C.F.R. § 3.303(b).  
Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. § 
3.303(d).

Service connection may be granted for the cause of the 
veteran's death if a disorder incurred in or aggravated by 
service either caused or contributed substantially or 
materially to the cause of death.  For a service-connected 
disability to be the cause of death, it must singly or with 
some other condition be the immediate or underlying cause, or 
be etiologically related.  For a service-connected disability 
to constitute a contributory cause, it is not sufficient to 
show that it casually shared in producing death.  Rather, it 
must be shown that there was a causal connection.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312. 

Analysis

The veteran served with the Recognized Guerrilla Forces of 
the Philippines and Regular Philippine Army against the 
forces of Imperial Japan during the Second World War.  The 
veteran's widow claims, in her August 2004 notice of 
disagreement, that the causes of the veteran's death in 
August 1992, listed on the death certificate as cardio-
respiratory failure (immediate cause), acute blood loss from 
internal hemorrhage (antecedent cause), and intra-abdominal 
tumor, nature unknown, (underlying cause), were directly 
attributable to the veteran's service.  

A search of the service medical records indicates that at no 
time was the veteran diagnosed with or treated for any 
cardiac or respiratory problems, blood loss, or intra-
abdominal tumors.  In addition, a June 1945 report of 
physical examination conducted by a physician of the United 
States Army Medical Corps showed normal findings as to the 
veteran's cardiovascular system and abdominal viscera.  The 
record is also devoid of any medical evidence indicating that 
the veteran incurred any cardiovascular problems or tumors, 
malignant or otherwise, within a year of his discharge from 
service.  Lastly, it is noted, that at no point during the 
veteran's lifetime was he service-connected for a disability 
of any kind.

The earliest indication of any of the veteran's fatal 
conditions come from private hospital records, dated in 
October 2003, stating that the veteran was admitted to the 
hospital in August 1992 and died after one day of 
confinement.  The treatment at the hospital centered around 
the eventual causes of death which parallel the three 
conditions listed on the veteran's August 1992 death 
certificate.  Thus, the evidence of record illustrates that 
the conditions which were the ultimate, antecedent, and 
underlying causes of the death did not manifest until right 
before the veteran's death, many years after service.  

In light of the above, the record is devoid of competent 
medical evidence indicating that the veteran's death was 
substantially, materially, or even casually caused by a 
condition or disease with onset during, or within a year 
after, the veteran's active service.  In fact, the only 
evidence suggesting an etiological relationship between the 
veteran's death and service comes from the appellant's own 
lay statements. The appellant, however, has not been shown to 
possess the requisite medical training or credentials needed 
to render a competent opinion as to medical causation.  
Accordingly, this lay evidence does not constitute medical 
evidence and lacks probative value.  See Routen v. Brown, 10 
Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 (Fed. Cir. 
1988); YT v. Brown, 9 Vet. App. 195, 201 (1996); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  

The preponderance of the evidence is against the appellant's 
claim for service connection for the cause of the veteran's 
death and this claim must be denied.  In summary, the record 
contains no probative evidence establishing a link between 
the veteran's service and any of the listed causes of his 
death.  The Board is sympathetic with the appellant in view 
of the loss of the veteran, but the Board cannot go beyond 
VA's applicable laws and regulations to render a favorable 
determination.  In reaching this determination, the Board 
acknowledges that VA is statutorily required to resolve the 
benefit of the doubt in favor of the appellant when there is 
an approximate balance of positive and negative evidence 
regarding the merits of an outstanding issue.  That doctrine, 
however, is not applicable in this case because the 
preponderance of the evidence is against the appellant's 
claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 
38 U.S.C.A. § 5107(b)




ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


